DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 25 November 2020.  Claims 1-20 are pending in the application.  Claims 1-7, 11-12, and 14-15 have been amended.  Claims 17-20 are new. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-168651, 2019-026266, and 2019-120678 was each received on 09 September 2019 as required by 37 CFR 1.55.

Drawings
The drawings filed on 07 August 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahne et al. (US PGPub 2007/0139507 A1), hereinafter Ahne.
With regard to Claim 1, Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
a housing (Fig. 2; body 22); 
a recording device disposed on a bottom of the housing (Abstract; Figs. 2-3; ¶0018),
a sensor configured to detect a movement amount of the recording device (position encoder 16; ¶0031; Fig. 1); and 
circuitry (Fig. 1) configured to cause the printer to, 
obtain a selection of a print start position (¶0030, various distance offset parameters may be provided in memory card 40 to accommodate a desired amount of justification of the printed image, as desired; image may be shifted by modifying the distance offset parameter for the particular image; ¶0026, images are selectable from memory card by scrolling and choosing that which is desired to print; Note: although Ahne does not explicitly use the term “selection of a print start position” this is seen as an inherent teaching of device since the desired distance offset parameter and image is chosen as desired and thus the print start position is “selected” as a result of the distance offset parameter in order to function as intended), and
in response to a print start instruction(¶0021, 0025-0026; select image having distance offset, press print button), cause the recording device to start print processing of image data from the obtained selected start position (¶0029-0031), based on the movement amount detected by the sensor (¶0031).

With regard to Claim 2, Ahne further discloses wherein the obtained selected start position is a position not obscured by the housing at a time of accepting the print start instruction (Figs. 2-6, markers 46, 48 not obscured by housing; ¶0030, other offsets and justifications can be accommodated as desired).

With regard to Claim 3, Ahne further discloses wherein the obtained selected start position is a position at which an outermost end of the bottom of the housing crosses a virtual line extending in a scanning direction (Fig. 2, scanning direction 50; bottom of housing crosses virtual line in scanning direction; bottom of housing further inward to center of housing than markers 48, 52; even so, distance offset parameters may be modified to a desired amount, ¶0030; Figs. 4-6; ¶0028; ¶0031-0036).

With regard to Claim 5, Ahne further discloses wherein the circuitry is configured to: set position information of the sensor on a coordinate system in which the obtained selected start position serves as an origin of a print target area (¶0029-0030; Fig. 3); calculate position information of the recording device based on the movement amount detected by the sensor (¶0031); and execute print processing of the image data based on the position information of the recording device (¶0031).

With regard to Claim 6, Ahne further discloses wherein the circuitry (Fig. 1) is configured to execute the print processing of the image data in the print target area in which the origin is set to the obtained selected start position (¶0029-0030; ¶0028, Lines 17-19).

With regard to Claim 7, Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
a housing (Fig. 2; body 22); 
a recording device disposed on a bottom of the housing (Abstract; Figs. 2-3; ¶0018) and having a reference position (Figs. 4-6; markers 46, 48, 52; ¶0028; ¶0031-0035); 
a sensor configured to detect a movement amount of the recording device (position encoder 16; ¶0031; Fig. 1); and 
circuitry (Fig. 1) configured to cause the printer to, 
in response to a print start instruction (¶0021, 0025-0026; select image having distance offset, press print button), set a start position to one of the reference position and a different (¶0021, 0025-0026; select image having distance offset, press print button; ¶0030, distance offset, i.e. start position, may be modified as desired), and 
cause the recording device to start print processing of image data from the set start position (¶0029-0031), based on the movement amount detected by the sensor (¶0031).

With regard to Claim 8, Ahne further discloses an indication device configured to indicate setting of the start position (¶0024, 0029, 0031, 0033; LCD screen 42-1; Fig. 2).

With regard to Claim 9, Ahne further discloses an operation device configured to accept setting of the start position (¶0024, 0026; Fig. 2).

With regard to Claim 10, Ahne further discloses wherein the circuitry (Fig. 1) is configured to receive setting of the start position from an information processing device that originates a print request (¶0023-0026; Figs. 1-2).

With regard to Claim 12, Ahne further discloses wherein the circuitry is configured to cause the printer to: set position information of the sensor on a coordinate system in which the start position serves as an origin of a print target area (¶0029-0030; Fig. 3); calculate position information of the recording device based on the movement amount detected by the sensor (¶0031); and execute print processing of the image data based on the position information of the recording device (¶0031).

Ahne further discloses wherein the circuitry (Fig. 1) is configured to execute print processing of the image data in the print target area in which the origin is set to the start position (¶0029-0030; ¶0028, Lines 17-19), in response to setting of the start position to the reference position of the recording device (¶0029-0030).

With regard to Claim 14, Ahne discloses a printer (Abstract; Fig. 2; printer 10) comprising: 
a housing (Fig. 2; body 22); 
a recording device disposed on a bottom of the housing (Abstract; Figs. 2-3; ¶0018); and circuitry (Fig. 1) configured to cause the printer to,
obtain a selection of a print start position (¶0030, various distance offset parameters may be provided in memory card 40 to accommodate a desired amount of justification of the printed image, as desired; image may be shifted by modifying the distance offset parameter for the particular image; ¶0026, images are selectable from memory card by scrolling and choosing that which is desired to print; Note: although Ahne does not explicitly use the term “selection of a print start position” this is seen as an inherent teaching of device since the desired distance offset parameter and image is chosen as desired and thus the print start position is “selected” as a result of the distance offset parameter in order to function as intended), 
receive image data from an information processing device that originates a print request (Fig. 1; ¶0017; 0021-0023; ¶0026); 
add margin data to the image data (¶0021, distance offset parameter stored in header of image data; ¶0022; 0025, may be changed); and
from the obtained selected start position (¶0025-0026, 0029-0031).

With regard to Claim 15, Ahne further discloses wherein a width of the margin data in a scanning direction is equivalent to a distance in the scanning direction from a reference position of the recording device to a visible position not obscured by the housing (¶0029; offset distance D1, e.g. Fig. 3; markers 46, 48 not obscured by housing and visible on LCD screen 42; ¶0030, other offsets and justifications can be accommodated as desired).

With regard to Claim 16, Ahne further discloses wherein the visible position is a position along an outermost end of the bottom of the housing (marker 48-1 is a position along an outermost end of the bottom of the housing as shown below in Fig. 2; ¶0030, other offsets and justifications can be accommodated as desired).

    PNG
    media_image1.png
    555
    691
    media_image1.png
    Greyscale


With regard to Claim 17, Ahne further discloses wherein the recording device includes a nozzle (¶0018; Fig. 3; nozzles 36) and a reference position at a bottom of the recording device corresponds to a position of the nozzle (Fig. 3; ¶0029; distance D1; ¶0036, Fig. 6; Spaces S1-S3, S5).

With regard to Claim 18, Ahne further discloses wherein the reference position is relative to a location of the sensor (sensor encoder is mounted to the printer body 22, ¶0022, thus relativity of position between reference position and mounted encoder is inherent).

With regard to Claim 19, Ahne further discloses wherein the recording device includes a nozzle (¶0018; Fig. 3; nozzles 36) and a reference position at a bottom of the recording device corresponds to a position of the nozzle (Fig. 3; ¶0029; distance D1; ¶0036, Fig. 6; Spaces S1-S3, S5).

With regard to Claim 20, Ahne further discloses wherein the reference position is relative to a location of the sensor (sensor encoder is mounted to the printer body 22, ¶0022, thus relativity of position between reference position and mounted encoder is inherent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne, in view of Nakazawa (US PGPub 2018/0178557 A1).
With regard to Claim 4, Ahne further discloses wherein the circuitry (Fig. 1) is configured to cause the printer to: set a size of a print target area based on the obtained selected start position (Fig. 6; ¶0036; 0030), however Ahne does not explicitly disclose to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data; and edit the image data to fit the print target area.
The secondary reference of Nakazawa discloses to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data (Abstract); and edit the image data to fit the print target area (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size adjustment of Nakazawa, with the printer of Ahne, in order to solve a case where the printed image spreads out of a desired print area or falls outside the sheet of paper during printing, as taught by Nakazawa (¶0003).

With regard to Claim 11, Ahne further discloses wherein the circuitry (Fig. 1) is configured to cause the printer to: set a size of a print target area based on the set start position (Fig. 6; ¶0036, 0030), however Ahne does not explicitly disclose to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data; and edit the image data to fit the print target area.
The secondary reference of Nakazawa discloses to set a size of a print target area based on a size of a recording medium on which printing is performed according to the image data (Abstract); and edit the image data to fit the print target area (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the size adjustment of Nakazawa, with the printer of Ahne, in order to solve a case where the printed image spreads out of a desired print area or falls outside the sheet of paper during printing, as taught by Nakazawa (¶0003).

Response to Arguments
Applicant's arguments, see pages 8-10, filed 25 November 2020 with respect to the rejection(s) of claim(s) 1, 7, and 14 under 35 U.S.C. 102(a)(1), have been fully considered, but they are not found persuasive. 
Re: claim 7: Applicant argues that the cited reference of Ahne does not teach “a recording device disposed on a bottom of the housing and having a reference position” (Applicant pg. 8, last ¶).   However, the Examiner respectfully disagrees.  Ahne discloses the head having nozzles on the bottom of the housing body 22 of the printer (Fig. 3) and further discloses a reference position in the form of crosshairs (Figs. 4-6; markers 46, 48, 52; ¶0028; ¶0031-0035).  Applicant argues Ahne are “not reference of a recording device on a bottom of the hand-operated printer 10” (Applicant pg. 9, last paragraph).  However, at least target sights 48 and 52 are shown as at least on the bottom of the housing (Fig. 3; Fig. 2).  Additionally, though inconsequential to this argument, the claim language of claim 7 “a recording device disposed on a bottom of the housing and having a reference position” is not reasonably interpreted as requiring “a reference position” to be located in any particular location.  Thus, examiner finds applicant arguments not to be persuasive.

Re: Claims 1 and 14: Applicant argues that “Ahne fails to disclose obtaining a selection of a print start position” (Applicant pg. 10).  However, examiner respectfully disagrees as carefully outlines in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853